     Case 1:19-cv-00108-DAD-BAM Document 41 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    FRED FELEKI MARTINEZ,                             Case No. 1:19-cv-00108-DAD-BAM (PC)
 9                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        RESCHEDULE MAY 28, 2020 VIDEO
10           v.                                         SETTLEMENT CONFERENCE
11    CALIFORNIA STATE PRISON                           (ECF No. 40)
      CORCORAN, et al.,
12                                                      Date: July 27, 2020
                         Defendants.                    Time: 11:00 a.m.
13
                                                        ORDER VACATING WRIT OF HABEAS
14
                                                        CORPUS AD TESTIFICANDUM
15                                                      DIRECTING PRODUCTION OF INMATE
                                                        FRED FELEKI MARTINEZ, CDCR #G-36444
16                                                      (ECF No. 39)
17                                                      ORDER DIRECTING CLERK’S OFFICE TO
                                                        SERVE ORDER BY E-MAIL ON
18
                                                        CALIFORNIA MEDICAL FACILITY
19

20          Plaintiff Fred Feleki Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in

21   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

22   against Defendants Rubio, Alcocer, and Quintana for excessive use of force, against Defendants

23   Stroud and Alcocer for failure to intervene, and against Defendants Rubio, Alcocer, Quintana,

24   and Stroud for deliberate indifference to serious medical needs. This action is currently set for a

25   video settlement conference before Magistrate Judge Boone on May 28, 2020.

26          On April 29, 2020, the Court issued a writ of habeas corpus ad testificandum directing the

27   production of Plaintiff Fred Feleki Martinez, inmate, CDCR #G-36444, for a video settlement

28   conference on May 28, 2020, as a witness on his own behalf in this matter. (ECF No. 39.) On
                                                       1
     Case 1:19-cv-00108-DAD-BAM Document 41 Filed 05/06/20 Page 2 of 2

 1   May 1, 2020, Defendants filed a request to reschedule the May 28, 2020 video settlement

 2   conference due to the unavailability of videoconferencing as a result of CDCR’s COVID-19

 3   response. (ECF No. 40.) Defendants request that the conference be rescheduled for July 27,

 4   2020, and counsel has been informed that California Medical Facility’s videoconferencing

 5   equipment is available on this date. (Id.)

 6          The Court finds good cause to continue the video settlement conference in this matter.

 7   Therefore, the transportation writ for Inmate Martinez shall be vacated.

 8          Accordingly, it is HEREBY ORDERED that:

 9      1. Defendants’ request to reschedule the May 28, 2020 video settlement conference, (ECF

10          No. 40), is GRANTED;

11      2. The May 28, 2020 video settlement conference is continued to July 27, 2020 at 11:00

12          a.m.;

13      3. Counsel for Defendants is required to arrange for Plaintiff’s participation by contacting

14          the Litigation Coordinator at the institution where Plaintiff is housed. Counsel shall also

15          contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672 or

16          mhernandez@caed.uscourts.gov for information on how to facilitate the conference;

17      4. The writ of habeas corpus ad testificandum directing the production of Fred Feleki

18          Martinez, inmate, CDCR #G-36444, issued on April 29, 2020, (ECF No. 39), is

19          VACATED;

20      5. The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation
21          Coordinator at California Medical Facility, and on the Litigation Coordinator of any other

22          institution(s) which require this information; and

23      6. The Court will issue an amended transportation writ in due course.

24
     IT IS SO ORDERED.
25

26      Dated:      May 5, 2020                              /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       2
